DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 01/15/2021, applicant amended claims 1, 8, 11 and 18.  Claims 1 – 20 are still pending in this application.  
New Examiner inherited case from Saeid Ebrahimi-Dehkordy (retired). 

Response to Arguments

Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 7, 10 - 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S PreGrant Publication No. 2007/0165056 A1, previously cited in an Office Action dated 10/15/2020, hereinafter ‘Yamaguchi’) in view of  Sandler et al.  (U.S PreGrant Publication No. 2009/0263163 A1, hereinafter ‘Sandler’). 

With respect to claims 1 and 11, Yamaguchi teaches an image forming apparatus (i.e., a recording apparatus, ¶0023) comprising: a print head including a plurality of light emitting elements arranged in a main scanning direction (note scanner and light which are inherently disclosed, ¶0005, ¶0073 - ¶0074) and a plurality of drive circuits corresponding to the plurality of light emitting elements, respectively,  
a control circuit (a CPU, ¶0086) configured to: 
add footer null image data after original image data corresponding to an image portion to be formed by one of the light emitting elements (refer to ¶0086 wherein adds a null part to a print data so as to transfer null image data, thereby inhibiting a group of nozzles not to be used from ejecting ink) and supply the original image data followed by the footer null image data to the print head, and cause the one of the light emitting elements to emit light in accordance with the original image data and then to be turned off in accordance with the footer null image data (refer to ¶0086, ¶0089 - ¶0090); but fail to teach: a photoconductive drum; that said print head is positioned to face the photoconductive drum, said print head is configured to form an electrostatic latent image on said photoconductive drum with light emitted null image data is added to an image portion of the electrostatic latent image.
However, the mentioned claimed limitations are well known in the art as evidenced by Sandler.  In particular, Sandler teaches: a photoconductive drum (i.e., a photoconductor drum 20, ¶0069); that said print head is positioned to face the photoconductive drum (Fig. 1), said print head is configured to form an electrostatic latent image on said photoconductive drum with light emitted from the light emitting element (e.g., an exposure device 40 forms an electrostatic latent image on a photoconductor surface 22 by scanning a light beam (such as a laser) according to an image to be printed onto the photoconductor surface 22, ¶0069); and that full image data is added to an image portion of the electrostatic latent image (e.g., null separations are added in order to increasing a drying level when heavy images, e.g. large percent coverage, are printed and/or for images printed on relatively non-absorbent substrates, ¶0015, ¶0017).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the recording apparatus of Yamaguchi as taught by Sandler since Sandler suggested in ¶0015 - ¶0019 and ¶0069 that such modification would increase drying level when heavy images are printed and/or for images printed on relatively non-absorbent substrate in order to enough time to dry.

With respect to claim 2, Yamaguchi in view of Sandler teaches the image forming apparatus according to claim 1, wherein the control circuit is further configured to: determine whether a last line of the image portion is a blank image, and when the last line of the image portion is a non-blank image, add the footer null image data after the original image data (refer to ¶0086, ¶0089-¶0090).

e.g., refer to ¶0086, ¶0090).

With respect to claim 4, Yamaguchi in view of Sandler teaches the image forming apparatus according to claim 1, wherein a length of the footer null image data is equal to a length of one line of the original image data (e.g., refer to ¶0023).

With respect to claim 5, Yamaguchi in view of Sandler teaches the image forming apparatus according to claim 1, wherein the control circuit is further configured to: add header null image data before the original image data; and sequentially supply the header null image data, the original image data, and the footer null image data, in this order, to the print head and cause the one of the light emitting elements to be turned off in accordance with the header null image data (e.g., refer to ¶0086, ¶0089 - ¶0092).

With respect to claim 6, Yamaguchi in view of Sandler teaches the image forming apparatus according to claim 5, wherein a length of the header null image data is equal to a length of one line of the original image data (e.g., refer to ¶0080 - ¶0092). 

With respect to claim 7, Yamaguchi in view of Sandler teaches the image forming apparatus according to claim 5, wherein the control circuit is further configured to supply an enabling signal to the print head, such that the one of the drive circuits becomes enabled when the one of the light emitting elements is driven in accordance with the header null image data, and is not enabled when the one of the e.g., refer to ¶0089 - ¶0092).

With respect to claim 10, Yamaguchi in view of Sandler teaches the image forming apparatus according to claim 1, wherein the print head further includes a switch connected in series with the one of the light emitting elements and is configured to turn off the switch in accordance with the footer null image data (refer to ¶0013, ¶0015, ¶0052 and ¶0086/¶0092). 

With respect to claims 12 – 17 and 20, these are method claims corresponding to the apparatus claims 2 – 7 and 10, respectively.  Therefore, these are rejected for the same reasons as the apparatus claims 2 – 7 and 10, respectively.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sandler and further in view of Kitazawa (U.S PreGrant Publication No. 2010/0302286 A1, hereinafter ‘Kitazawa’).

With respect to claim 8, Yamaguchi in view of Sandler teaches the image forming apparatus according to claim 1, but neither of them teaches: wherein the one of the drive circuits includes: a transistor connected in series with the one of the light emitting elements, and a capacitor connected between a channel electrode of the transistor and a gate electrode of the transistor.
However, in the same field of endeavor of photoconductor drum and/or heads, Kitazawa teaches: wherein the one of the drive circuits includes: a transistor connected in series with the one of the light emitting elements (Kitazawa: e.g., At least a drive circuit including a transistor connected in series with at least a light emitting element, abstract), and a capacitor connected between a channel electrode of Kitazawa: e.g., a capacitor is arranged between a gate and a N channel transistor, ¶0054).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the recording apparatus of Yamaguchi in view of Sandler as taught by Kitazawa since Kitazawa suggested in ¶0054 and Fig. 3 that such modification would regulate current/voltage in order to suppress errors in a drive current with respect to a plurality of gradation.

With respect to claim 9, Yamaguchi in view of Sandler and further in view of Kitazawa teaches the image forming apparatus according to claim 8, wherein the control circuit is further configured to cause a voltage corresponding to the footer null image data to be set in the capacitor during a sampling period for one line, and then the voltage to be maintained during a holding period for the one line, the voltage causing the one of the light emitting elements to be turned off (refer to ¶0092 along the teaching of Kitazawa). 

With respect to claims 18 and 19, these are method claims corresponding to the apparatus claims 8 and 9, respectively.  Therefore, these are rejected for the same reasons as the apparatus claims 8 and 9, respectively.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Peleg et al. (U.S PG Publication No. 2014/0283699 A1)1
Nozawa (U.S PG Publication No. 2013/0134896 A1)2

1This reference teaches a photo imaging sub-system 113 exposes selected areas of a photoconductive drum 105 to light in a pattern of a desired printed image for ink to be printed thereby dissipating a charge on areas exposed to light; wherein in some implementations, a process may pause after a deposition of one or more ink layers or may incorporate null printing cycles where no ink is deposited.
2This reference teaches an electronic apparatus (e.g., a printer) including a photosensitive member in relation to light emitting elements and a capacitor that can be found between a gate and channel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674